Citation Nr: 0420484	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-28 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.S. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1994.  The veteran died in June 2002, and the 
appellant is claiming benefits as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2004, a hearing was 
held before the undersigned Veterans Law Judge, in 
Washington, DC.

The March 2003 statement of the case informed the appellant 
that her claim for service connection for the cause of the 
veteran's death was denied, and that she was not eligible for 
Dependent's Educational Assistance under 38 U.S.C. § Chapter 
35 (the latter benefit would flow from a grant of service 
connection for cause of death).
The appeal has been developed as to the issue of service 
connection for cause of death, and all argument submitted by 
and on behalf of the appellant has been limited to that 
issue.  As a result, and in light of the adjudication below, 
the discussion below is limited to the issue listed on the 
first page herein. 


FINDINGS OF FACT

1.  The veteran died in a private medical facility in June 
2002 due to acute and chronic respiratory insufficiency 
following a bout of Methicillin-resistant staph aureus 
pneumonia; conditions contributing to the veteran's death as 
listed on the death certificate were chronic obstructive 
pulmonary disease, ischemic heart disease, and chronic 
aspiration.  


2.  At the time of the veteran's death, service connection 
was in effect for residuals of an injury of the liver with a 
retained foreign body and partial small bowel obstruction, 
rated as 30 percent disabling; residuals of a penetrating 
gunshot wound of the right chest with tender scarring, rated 
as 20 percent disabling; a gunshot wound scar in the 
posterior right chest with muscle damage to Muscle Group II, 
rated as 20 percent disabling; superficial scars of the 
abdomen, rated as 10 percent disabling; and a ventral hernia, 
partial absence of the tenth rib, tonsillitis, and malaria, 
each rated at zero percent.  A combined 60 percent service-
connected disability rating had been assigned from October 
13, 1995, until the time of the veteran's death.  

3.  There is no competent evidence linking the veteran's 
death to a service-connected disability or to any in-service 
symptomatology or pathology.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2002 letter, the RO advised the appellant of the 
VCAA and its effect on her claim.  In addition, the appellant 
was advised, by virtue of a detailed March 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate service connection for the cause of the 
veteran's death.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the claim, to 
included the terminal hospital reports from the private 
medical facility in which the veteran died, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish service connection for the cause of the veteran's 
death.  Further, the claims file reflects that the March 2003 
SOC contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The Court of Appeals for Veterans Claims has held that the 
resolution of issues which involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

With the above criteria in mind, the facts will be 
summarized.  The veteran was wounded during action against 
the enemy in Italy in May 1944, sustaining penetrating shell 
fragment wounds of the posterior right chest.  At the time of 
his death, service connection was in effect for residuals of 
an injury of the liver with a retained foreign body and 
partial small bowel obstruction, rated as 30 percent 
disabling; residuals of a penetrating gunshot wound of the 
right chest with tender scarring, rated as 20 percent 
disabling; a gunshot wound scar in the posterior right chest 
with muscle damage to Muscle Group II, rated as 20 percent 
disabling; superficial scars of the abdomen, rated as 10 
percent disabling; and a ventral hernia, partial absence of 
the tenth rib, tonsillitis and malaria, each rated 
noncompensable.  A combined 60 percent service-connected 
disability rating had been assigned from October 13, 1995, 
until the time of the veteran's death.  

The veteran died in a private medical facility in June 2002, 
having nearly attained 78 years of age, due to acute and 
chronic respiratory insufficiency following an episode of 
infection by Methicillin-resistant staphlococcus aureus 
pneumonia.  Conditions contributing to the veteran's death as 
listed on the death certificate were chronic obstructive 
pulmonary disease, ischemic heart disease, and chronic 
aspiration.  

It is the appellant's contention, with the support of her 
representative, that the veteran suffered from chronic 
breathing problems from service separation to the time of his 
death due to residuals of the service-connected chest wounds, 
and that these breathing problems were such a significant 
contributing cause to his death as to warrant service 
connection for the cause of his death.  Testimony to this 
effect was presented by the appellant at the February 2004 
hearing, and a person purporting to have known the veteran 
for 20 years, M.S, submitted written argument and sworn 
testimony supporting these assertions of the appellant.  
However, it must be noted that neither the appellant nor M.S. 
is shown to have any medical expertise.

In September 2003, the veteran and her representative 
reported to the RO, cancelled a scheduled formal hearing with 
the Decision Review Officer (DRO), and opted for an informal 
conference.  The Conference Report reflects that it was 
agreed that the DRO would obtain a medical opinion as to the 
assertion that the veteran's service-connected pleural cavity 
injury was a contributory cause of death.

The claims file was referred to a physician to review the 
records and render an opinion as to whether it is as likely 
as not that the veteran's in-service wound to the pleural 
cavity was a contributing factor in his death, with 
consideration of the assertion that he had suffered continued 
lung problems from the injury throughout his life.  The 
opinion, prepared later that month, edited herein to protect 
privacy, is as follows:

The patient died . . . secondary to respiratory 
insufficiency secondary to Methicillin-resistant 
Staphylococcus aureus pneumonia.

The patient has a past medical history of 
coronary artery disease, carotid endarterectomy, 
gout, gastrointestinal bleeding, hypertension, 
renal insufficiency, left vocal cord paralysis, 
decreased hearing, and pleural effusions.  The 
patient was admitted to the hospital on 5/21/02 
with a medical list including a recent 
cholecystectomy, complications of postoperative 
respiratory failure, a non-Q-wave myocardial 
infarction, and long-standing paralysis of the 
left vocal cord secondary to recurrent laryngeal 
nerve palsy following a carotid endarterectomy 
that had been treated with a Silastic injection.  
He had chronic obstructive pulmonary disease, 
chronic atrial fibrillation, recent compression 
fractures, and status post fall.  The patient 
had been transferred to the . . . hospital for 
restorative care for rehabilitative service 
following his acute illness.  He also underwent 
a PEG [percutaneous endoscopic gastrostomy] and 
was unable to extubate following that procedure 
because of the respiratory failure.  The patient 
was transferred to the Intensive Care Unit, and 
he was treated over there on the ventilator.  
Then the patient ultimately died . . . secondary 
to respiratory insufficiency or failure post PEG 
with Methicillin-resistant Staphylococcus aureus 
and Staphylococcus aureus pneumonia.  Based on 
these findings, the patient had multiple 
problems which he developed even though he was 
injured during World War II.  He had a life-long 
injury of the pleural cavity.  The patient 
developed complications post cholecystectomy and 
aspiration pneumonia and post PEG.  He was 
intubated.  He could not be gotten unattached to 
the ventilator, and he developed complications 
of respiratory failure, and he ultimately died.  
Based on all of these medical facts, the 
patient's right-sided pleural cavity injury 
during the war is not a contributing factor 
because the patient had a lot of other problems.  
He developed complications of laryngeal nerve 
palsy secondary to carotid endarterectomy 
surgery.  Based on these findings the patient 
had a lot of upper respiratory problems, and he 
developed aspiration pneumonia and could not be 
extubated after the PEG. The pleural cavity 
injury during World War II was not a 
contributing factor to his death.

As shown above, the most pertinent medical evidence 
addressing the issue on appeal, the VA medical opinion dated 
in September 2003, directly contradicts, rather than 
supports, the assertions of the appellant and her 
representative.  Moreover, although the representative has 
criticized the opinion as being conclusory in nature, the 
Board believes that the reviewing physician adequately 
addressed the possible relationship between the veteran's 
service-connected disabilities and the cause of his death, 
and concluded that the veteran's numerous non-service-
connected health problems caused his death, without causal or 
contributory involvement of his service-connected 
disabilities.

In short, as the appellant has submitted no competent 
evidence to support her assertions, the Board finds that the 
probative weight of the positive evidence represented by her 
written contentions and sworn testimony is overcome by the 
negative clinical evidence of record, principally the 
September 2003 VA medical opinion cited above and the lack of 
any competent evidence linking the veteran's death to a 
service-connected disability or in-service symptomatology or 
pathology.  See Routen, Espiritu, supra.  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim for service connection for the cause of 
the veteran's death must be denied.  Gilbert, 1 Vet. App. at 
49.

The Board expresses its high regard for the veteran's 
valorous service during World War II, and its sympathy for 
the appellant's loss of her husband.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



